FILED
                             NOT FOR PUBLICATION                             JUN 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


FRANCISCO ADAN LOPEZ,                            No. 14-73833

               Petitioner,                       Agency No. A042-907-314

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Francisco Adan Lopez, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) order of removal. We have jurisdiction under 8 U.S.C.

§ 1252. We review de novo questions of law, including claims of due process


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violations. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We

deny the petition for review.

      Lopez’s due process challenges to the IJ’s conduct of the removal

proceedings are without merit. Lopez was granted a full and fair hearing, and he

has not shown that the IJ failed to comply with her duty to inform him of available

relief from removal, where Lopez has not shown “apparent eligibility” for any

relief. See 8 C.F.R. § 1240.11(a)(2); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (to prevail on a due process challenge, an alien must show error and

prejudice).

      Lopez’s contention that the IJ sustained the charge of removability based

solely on the admissions of a pro se petitioner, with no independent analysis of the

conviction records, is contradicted by the record.

      In light of this disposition, we do not reach Lopez’s contention regarding

hardship.

      PETITION FOR REVIEW DENIED.




                                          2                                   14-73833